Case 18-20971-CMB          Doc 213     Filed 09/03/20 Entered 09/03/20 11:27:13         Desc Main
                                      Document     Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

  Linda C. Parker,                                      Case No. 18-20971-CMB
                                                        Chapter 11
                 Debtor.

  PNC Bank National Association,
                                                        Related to Doc. No. 205
                 Movant,
                  v.

  Linda C. Parker,

                 Respondent.




                                             ORDER


                On September 21, 2020 at 2:30 p.m. hearing on the Motion For Relief From The

 Automatic Stay (Doc. No. 205), was originally scheduled to be held telephonically; however, the

 Court has now determined to convene the hearing via the Zoom Video Conference Application

 (hereinafter “Zoom”) as described below.

                AND NOW, this 3rd day of September, 2020, for the reasons stated above, it is

 hereby ORDERED, ADJUDGED, and DECREED:

                (1)     The above-described hearing was originally scheduled as a telephone

 conference but will now be held by Zoom.

                (2)     Appearances: All Attorneys and Parties must participate remotely by using

 Zoom.

                (3)     Initializing Zoom Hearing: To join the Zoom hearing please initiate by

 using    the   following      link    15   minutes   prior    to   your    scheduled    hearing

                                                 1
Case 18-20971-CMB         Doc 213     Filed 09/03/20 Entered 09/03/20 11:27:13            Desc Main
                                     Document     Page 2 of 5



 time: https://www.zoomgov.com/j/16143800191, or alternatively, attend by using the following

 Meeting ID: 161 4380 0191. For questions regarding the connection, contact Judge Böhm’s

 Chambers.

                (4)     Zoom Hearing Attire:            Appropriate professional courtroom attire is

 required for attorney attendance.


                (5)     Minimization of Noise Interference:         One of the challenges the global

 health crisis has created is the need for many to conduct work out of informal workspaces which

 are often not protected from the ambient noises of life (for example, pets, other persons in the

 household, phone line interference, etc.). As a result, all Zoom participants must make a concerted

 effort to minimize all background noise. As part of this effort,

                (a)     All Zoom participants must mute their microphone even
                        before connecting to the Zoom Hearing;

                (b)     Microphones are to remain muted unless actively speaking;

                (c)     Unless directly addressed by the Court, during the course of
                        the Zoom Hearing, Counsel may indicate a desire to speak
                        by “raising their hand” in the Chat Feature of the Zoom
                        Hearing mode. Using this feature will send a notification to
                        the Court and Counsel will be provided with an opportunity
                        to address the Court. Counsel should familiarize themselves
                        with the Chat Feature prior to the Hearing; and,

                (d)     In order to reduce the “echo effect,” when speaking during
                        the Zoom Hearing the participants shall reduce the volume
                        of his/her microphone to the lowest level possible to allow
                        the participant to reasonably participate in the Zoom
                        Hearing.

                (6)     Recording of Hearing:            Other than the Court, no party or hearing

 participant may record any part of the Hearing, whether by use of the Zoom recording capabilities,

 third-party applications, or by any other means.


                                                    2
Case 18-20971-CMB         Doc 213     Filed 09/03/20 Entered 09/03/20 11:27:13               Desc Main
                                     Document     Page 3 of 5



                (7)     Speed Tests: Prior to the date of the Zoom Hearing, all hearing participants

 are directed to test their internet connection speed to ensure that it is at least 3 Mbps. Participants

 shall also test their ability to run Zoom using https://www.zoom.us/test.


                (8)     Zoom Operating Instructions: For the purpose of ensuring a smooth and

 efficient hearing, prior to the date of the Zoom Hearing all hearing participants shall review the

 following information in order to familiarize themselves with the use of Zoom:


                (a)     Hardware: Zoom is compatible for use on mobile devices
                        (such as a smartphone or tablet) as well as personal computer
                        (laptop or desktop) which have camera and microphone
                        function.
                (b)     Installation/Update of Zoom: To participate you need to
                        install the Zoom app on your smartphone/tablet or install the
                        Zoom software on a Windows or Mac laptop/desktop. If you
                        already have Zoom installed on the device you are using for
                        the Hearing, you must ensure the application is updated to
                        the most recent version.




                (c)     Testing Your Device: As stated above, all hearing
                        participants are required to test their device compatibility
                        with Zoom requirements prior to the date of the Hearing.

                                                   3
Case 18-20971-CMB        Doc 213    Filed 09/03/20 Entered 09/03/20 11:27:13               Desc Main
                                   Document     Page 4 of 5



                       Participants can test their ability to operate Zoom at
                       https:www.zoom.us/test. Tests must be conducted on the
                       same device that will be used to participate in the hearing.

                (d)    Using Zoom: Using the device on which Zoom has been
                       installed and tested, click on the link to the meeting.




 For additional assistance using Zoom, please consult the Zoom “Help Center” at

 https://support.zoom.us/hc/en-us which offers “quick start guides” and video tutorials.


                (e)    Screen Mode: Parties are expected to view the Hearing
                       using the “Speaker View” mode.


                (9)    Zoom Exemption: As previously noted, all participants in the Zoom

 Hearing shall participate via Zoom. However, upon appropriate cause shown, by contacting

 Chambers no later than 8:00 A.M. of the day prior to the Zoom Hearing, the Court may allow a

 one-time exemption and grant Counsel participation by telephonic means.




                                                 4
Case 18-20971-CMB          Doc 213    Filed 09/03/20 Entered 09/03/20 11:27:13             Desc Main
                                     Document     Page 5 of 5



                 (10)    Only a limited time of ten (10) minutes is being provided on the calendar.

 No witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be scheduled by

 the Court for a later date.




                                                       _____________________________________
                                                       Carlota M. Bohm
            FILED                                      Chief United States Bankruptcy Judge
            9/3/20 11:21 am
            CLERK
            U.S. BANKRUPTCY
            COURT - WDPA




                                                  5
